DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 	Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites providing a race in which a payout can be based on assigned position of players at the end of the race.
	The limitation of “a first timer timing an interval, the interval having a start time and an end time, each determined in response to a first input, the first timer setting the start time and a latest end time of a race phase; ii. a second timer configurable in 
	To further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as the performance of the limitation using the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
	In this case, the limitations of a first timer timing an interval, the interval having a start time and an end time, each determined in response to a first input, the first timer setting the start time and a latest end time of a race phase; ii. a second timer configurable in response to a second input for initiating an accumulation phase during which a jackpot prize pot is accumulated, the accumulation phase starting at the same time as or after the start time of the race phase; iii. a random timer configured to start timing at or after the first timer at the start of the race phase and randomly trigger an 
	To further elaborate, save for the implementation of the abstract idea via use of generic computer, those limitations can be carried out manually without the aid of a generic computer.
	For example “i. a first timer timing an interval, the interval having a start time and an end time, each determined in response to a first input, the first timer setting the start time and a latest end time of a race phase” can be implemented using a stop watch for starting a count-down for a bonus/race event in which a plurality of players can take part.
	“ii. a second timer configurable in response to a second input for initiating an accumulation phase during which a jackpot prize pot is accumulated, the accumulation phase starting at the same time as or after the start time of the race phase” can be implemented using a second stopwatch for timing an accumulation phase in which players playing can have a portion of the money spent during a bonus/race event for funding a jackpot prize pot.

“iv. a pay-out phase occurring after the end of the race phase, the pay-out phase being configurable, as a function of a third input, to assign positions to the players at the end of the race phase and pay-out one or more prizes from the jackpot prize pot according to a predetermined pay-out schedule” can be done mentally by pointing out which of the players achieve a certain rank/position based on the arbitrary end-time.
An example for the invention can be implemented by hand. A plurality of players can be playing poker in which the players are then told that a bonus/race event is about to begin at noon. At noon, a stopwatch is used to signal its start in which those plurality of players can take part in the bonus/race event in which said players make wagers and ante up to play, wherein a portion of their wagers are used to fund a jackpot prize pot. At an arbitrary time, the bonus/race event will end in which, based on when the end-time, the individual players can be given ranks/positions and be paid according to a pay-out table (ie: Player A made a wager right before the end of the bonus/race so Player A is considered to be rank 1 which means he will receive 50% of the jackpot prize pot while Player B, who was second closest to the end-time, would be considered rank 2, and will receive 30% of the jackpot prize pot.).
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of providing a race in which a payout can be based on assigned position of players at the end of the race on a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a “gaming system” for providing a race in which a payout can be based on assigned position of players at the end of the race are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claims 1-15 are not patent eligible.
	Claims 2-9, and 11-15 do not remedy the deficiencies of claims 1 and 10, and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Mental Process” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	
		

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both Claim 8 and 15 disclose “wherein the first timer and the second timer are configured to start and end at the same time” and are viewed as ambiguous because they can be interpreted literally as both the first time and second timer starting/ending at the same time. While the Examiner believes what the Applicant had in mind when drafting the claim language to convey the limitation (eg: the first time and the second timer starts at the same time…..and the first time and the second timer ends at the same time…..but the time in which the first and second timer starts is different than the time in which the first and second timer ends.), a literal interpretation of the limitation would cause confusion in how timers can both start and end at the same time (eg: the first timer starts and ends at the same time….and the second timer starts and ends at the same time.). For example, one can reasonably assume the time that represents the “afternoon” for Monday and Tuesday starts at the same time (ie: noon, 12pm) and ends at the same time (ie: evening, 6pm), but the language can be interpreted as disclosing “the time that represents the “afternoon” for Monday and Tuesday starts and ends at the same time (ie: noon, 12pm)” which would cause conclusion when interpreted literally. 
Further clarification would be required. The Examiner believes that indicating that the start time and the end time are different from one another would alleviate the ambiguity that a single time can represent both the start and end of the first and second timers.

Best Applicable Prior Art
Regarding independent claims 1, 10, the closest prior art Iida, US 20060014584 teaches: A jackpot race component for a gaming system provided by an operator and played by a plurality of players, the jackpot race component comprising: i. a first timer timing an interval, the interval having a start time and an end time, each determined in response to a first input, the first timer setting the start time and a latest end time of a race phase.
	However, the prior art fails to teach: ii. a second timer configurable in response to a second input for initiating an accumulation phase during which a jackpot prize pot is accumulated, the accumulation phase starting at the same time as or after the start time of the race phase; iii. a random timer configured to start timing at or after the first timer at the start of the race phase and randomly trigger an end to the race phase and an end to the accumulation phase before the latest end time set by the first timer; and iv. a pay-out phase occurring after the end of the race phase, the pay-out phase being configurable, as a function of a third input, to assign positions to the players at the end of the race phase and pay-out one or more prizes from the jackpot prize pot according to a predetermined pay-out schedule.
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Englman et al., US 20110218033, Gaming system having system wide tournament features
Ward, US 20110124408, Gaming system having time period based progressives
Seelig et al., US 20080188296, Progressive gaming device and method of use
Low et al., US 20070060247, Gaming system and method employing rankings of outcomes from multiple gaming machines to determine awards
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715